TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00466-CV



                                    In re Robert Lee Martin


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Robert Lee Martin has filed a petition for writ of mandamus raising

complaints related to his request for “grand jury minutes.” See Tex. R. App. P. 52. Having reviewed

relator’s filing, we deny the petition for writ of mandamus. See id. R. 52.8(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: August 12, 2014